By the Court.

Lumpkin, J.,
delivered the opinion.
It seems that Albert G. Owen, the defendant in error, was garnisheed by John T. Dickerson, to depose what he was indebted to Wm. G. Little. The case was pending six months, when the garnishment was dismissed. Owen being sued by Little on the debt which he owed him, Owen claimed to have the interest suspended while the garnishment was pending, which the Court allowed, and, we hold, rightfully.
By the Act of 1855, all other acts upon the subject of garnishment are repealed. No provision is made by this *22act for the garnishee to discharge himself by paying the money which he owes the defendant into Court. He could not pay it of course, to the defendant. It would seem reasonable, therefore, that the interest should be suspended during that time. Besides, the defendant will not lose it. He can sue Dickerson on his bond, and the lost interest will constitute an item of damage which Little has sustained by reason of sueing out the garnishment.
We express no opinion, whether Owen might not have been protected, had an order been taken requiring him to pay the money into Court, although we see no authority under the Statute for such a proceeding. Ho order was taken in this case.
Judgment affirmed.